Honorable 0. B. Ellis              Opinion No. W-496
Director
Department of Corrections          Re: Authority of the Depart-
Huntsville, Texas                      ment of Corrections to
                                       negotiate an interagency
                                       agreement with the State
                                       Board of Education for the
                                       repair and rebinding of
Dear Mr. Ellis:                        public school textbooks.
           We quote from your request for an opinion as
follows:
               "For some time we have been negotiating
           with the State Board of Education for public
           school textbook repair project. This has been
           a successful prison industry in many states.
           We are particularly interested in the project
           from a standpoint of giving gainful employment
           to the physically-handicapped inmates In our
           charge. From preliminary studies with the
           Board of Education, It seems we could do an
           excellent job, make some money for the Depart-
           ment of Correctlons,and save some money for
           the school system. The Board of Education and
           admln$.stratlveofficers have expressed a will-
           ingne~ssto co-operate with us.   They asked
           their counsel for an opinion, and they were
           told that such a project would violate the
           Constitution of the State of Texas.
               "In reality, this Is not a binding job and
           neither Is it a printing job, but it Is a re-
           pair project. The work consists of cleaning
           up used textbooks by erasing all writing and
           sanding all the edges. The very badly damaged
           books are separated, missing pages are replaced
           from discarded books, and whenthe cover is in
           bad shape the cover Is replaced and the book
           rebound. The only printing involved is stamp-
           ing the title on the cover."
Honorable 0. B. Ellis, page 2    b'w-496)


         Section 21 of Article XVI of the Constitution of
Texas, requires that all contracts for public printing and
binding be given to the lowest responsible bidder, and
reads as follows:
            "sec. 21. All stationery, and printing,
              paper used in the Legislative and other
        depa&ents   of the government,       shall be
        furnished, and the printing and'binding of
        the laws, journals, and department reports,
        and all other printing and binding . . . ,
        shall be performed under contract, to be given
        to the lowest responsible bidder, below such
        maximum price, and under such regulations, as
        shall be prescribed by law. No member or of-
        ficer of any department of the government
        shall be in any way Interested In such con-
        tracts; and all such contracts shall be sub-
        ject to the approval of the GoTernor, Secre-
        tary of State and Comptroller.
         Contracts for the repair and rebinding of books re-
quired to be placed In permanent covers have long been award-
ed by the Board of Control, with the approval of the Governor,
Secretary of State and Comptroller, to the lowest responsible
bidder In accordance with the foregoing constitutional pro-
vision. The fact that certain phases of the work contemplated
by the Interagency agreement between the Department of Correc-
tions and the State Board of Education would not constitute
"printing" or "binding", does not render that part of the agree-
ment calling for rebinding of books less objectionable. The
rebinding of books by Interagency agreement Is prohibited by
Section 21 of Article XVI of our State Constitution. The
cleaning and repair of books up to the rebinding stage, how-
ever, Is not prohibited.
         You are, therefore, advised that the contemplated
Interagency agreement between the Department of Corrections
and the State Board of Education which, among other things,
covers the rebinding of school textbooks, would be violative
of Section 21 of Article XVI of the Constitution of Texas
and hence Illegal.
Honorable 0. B. Ellis, page 3     (w-496)


                          SUMMARY

            The contemplated interagency agree-
            ment between the Departmentsof Cor-
            rections and the State Board of
            Education which, among other things,
            covers the rebinding of school text-
            books, would be violative of Section
            21 of Article XVI of the Constitution
            of Texas, and hence illegal.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                      onard Passmore
LP:zt                               Assistant
APPROVED:
OPINION COMMITTEE
Qeo. P. Blackburn, Chairman
William E. Allen
Byron Fullerton
Jack Goodman
REVIEWEDFORTREATTORNEYCEWERAL
BY: W. V. Ceppert